Citation Nr: 1547003	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-09 553	)	DATE
	)


Received from the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether an overpayment of disability benefits in the amount of $2,230.00 was validly created due to the removal of the Veteran's former spouse as a dependent.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota, which determined that an overpayment of disability benefits in the amount of $2,230.00 was validly created due to the removal of the Veteran's former spouse as a dependent.  The Veteran disagreed with this decision in March 2010.  He perfected a timely appeal in March 2013.

Because this appeal involves the validity of a debt, the DMC retains jurisdiction.

In March 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ conduct an audit of the Veteran's VA benefit payments and provide him with a copy.  The Board also directed that the AOJ issue a Supplemental Statement of the Case (SSOC) on the currently appealed claim.  The May 2015 audit conducted by the DMC and the August 2015 SSOC have been associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, although it previously referred back a claim of entitlement to wavier of recovery of overpayment in the amount of $2,230.00 to the AOJ in the March 2015 remand, because the Veteran has withdrawn his appeal concerning the validity of his overpayment and stated that he intends to repay this debt (or overpayment), the AOJ should not take any further action on the previously referred claim.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDING OF FACT

On September 16, 2015, prior to the promulgation of a decision in the appeal, the AOJ received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, after the AOJ provided the Veteran with a copy of an audit of his VA benefit payments in May 2015 and an SSOC in August 2015, he submitted a letter to the AOJ in September 2015 in which he stated that he "was wrong" and that he "[would] pay the balance of [his] debt without any additional actions."  In other words, the Veteran has conceded the validity of the debt (or overpayment) at issue in this appeal.  There is no longer an issue with respect to the validity of the overpayment.  Accordingly, because there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


